J-S51033-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: N.S., A MINOR                    :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                                         :
                                         :
                                         :
 APPEAL OF: S.S., MOTHER                 :         No. 551 MDA 2019
                                         :

              Appeal from the Decree Entered February 15, 2019
              in the Court of Common Pleas of Lancaster County
                      Orphans’ Court at No(s): 161-2018,
                           CP-36-DP-0000187-2016

BEFORE: PANELLA, P.J., GANTMAN, P.J.E., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                  FILED: DECEMBER 27, 2019

      S.S. (“Mother”) appeals from the Decree granting the Petition filed by

Lancaster County Children and Youth Social Service Agency (“the Agency”),

and involuntarily terminating Mother’s parental rights to her minor daughter,

N.S. (born in January 2007) (“Child”), pursuant to the Adoption Act, 42

Pa.C.S.A. § 2511(a)(1), (2), (5), (8) and (b).   We affirm.

      The Orphans’ Court set forth the factual and procedural history of this

matter as follows:

            [Child] was born [in] January [] 2007. [Mother] is the
      mother of [Child. D.S. (“Father”)] is the father of [Child]. On
      June 22, 2016, the Agency received its initial referral because
      Mother and Father were incarcerated in a county other than
      Lancaster[,] and three of their minor children were in Lancaster
      County.     The Agency caseworker went to the home [] in
      Quarryville, Lancaster County, Pennsylvania, and there found
      three individuals, J.S., D[a].S. and [Child], all of whom are
      children of Mother and Father.

            D[a].S. (then 12 years of age) and [Child] (then 9 years of
      age) were the subjects of the adjudicatory hearing held on August
J-S51033-19


     30, 2016. J.S. (then 19 years of age) reported to the Agency
     caseworker that he and the two children were the only people
     residing in the home. J.S. confirmed that his parents were
     incarcerated and, prior to his incarceration, Father had lived with
     him, D[a].S., and [Child].

           J.S. was not employed and he confirmed that neighbors had
     been providing food for him and his siblings. The caseworker
     conducted three more home visits on June 23, 24, and 28, 2018.
     J.S. did not have access to a vehicle in the event that the minor
     children, D[a].S. and [Child], needed medical care. D[a].S. and
     [Child] were placed with the Agency on July 1, 2016.

           The family had formerly been part of the Amish community,
     but had been shunned by that community. D[a].S. and [Child]
     were being home-schooled and had never been enrolled in school.
     There were no medical records for D[a].S. and [Child]. The house
     was unfinished and J.S. had no means to support D[a].S. and
     [Child].

            D[a].S. and [Child] are two of a total of eleven siblings. The
     Agency determined that J.S. was not able to meet the needs of
     D[a].S. and [Child]. As of the date of the August 30, 2016,
     adjudicatory hearing, both Mother and Father remained
     incarcerated. D[a].S. and [Child] were initially placed with their
     siblings[,] who were in placement through the Bucks County
     Children and Youth Agency. At the time of the adjudicatory
     hearing, the Agency had not prepared a child permanency plan
     because Bucks County had indic[a]ted they would accept a
     transfer of jurisdiction for D[a].S. and [Child].

           At the time of the adjudicatory hearing, Father had two
     felony criminal charges pending in the Court of Common Pleas of
     Bucks County, Pennsylvania. Father’s charges were conspiracy to
     commit statutory sexual assault of a child 11 years of age or older
     and endangering the welfare of children[] by a parent, guardian,
     or other. At the time of the adjudicatory hearing, Mother had
     pending a felony criminal charge [] in the Court of Common Pleas
     of Bucks County, Pennsylvania, for endangering the welfare of
     children by a parent, guardian, or other. The parents’ criminal
     charges arose from the fact that they had “gifted” their minor
     daughters (other than [Child]) to an adult male, [L.K.], to serve
     as his wives as repayment for a debt.


                                     -2-
J-S51033-19


            Mother had moved to Bucks County in 2013 with her other
     [c]hildren, leaving Father with J.S., D[a].S., and [Child] in
     Lancaster County. Father would go back and forth between Bucks
     County and Lancaster County prior to his incarceration. On June
     16, 2016, the Bucks County Children and Youth Social Service
     Agency took custody of minor siblings of J.S., D[a].S., and [Child],
     specifically, M.S., S[a].S., R.S., L.S., E.S., B.S., H.S., and C.S.,
     as well as K.S. and her two young children fathered by [L.K.]. All
     were found to be dependent children in dependency proceedings
     in the Court of Common Pleas of Bucks County, Pennsylvania,
     excepting only K.S. (because she was an adult at the time the
     petition was filed).

           At the December 28, 2016, disposition hearing, the court
     established a primary permanency goal of reunification [with]
     parent[s] and a concurrent permanency goal of adoption for
     [Child]. Mother’s objectives on the [C]hild’s permanency plan
     were: (a) to cooperate with Agency assessment upon her release
     from incarceration; (b) to develop an understanding of sexual
     victimization; (c) to improve mental health functioning to the
     extent that she can care for her child; (d) to remain crime free;
     (e) to learn and use good parenting skills; (f) to be financially
     stable in order to provide for herself and her child; (g) to maintain
     a home free and clear of hazards for herself and her child; and,
     (h) to maintain an ongoing commitment to her child.

           As of the time of the ten months permanency review hearing
     held on May 16, 2017, D[a].S. and [Child] were placed at the
     Christ’s Home for Children, which is a congregate care setting.
     D[a].S. and [Child] were placed at Christ’s Home for Children with
     their other female siblings and two nieces. Christ’s Home for
     Children is not a permanent placement for [Child]. At that time
     (in May[] 2017), [Child] was visiting with her Aunt S[.] and Uncle
     S[.] S[.] [(“Foster Parents”)], who had applied to become kinship
     care providers for her.

           While they resided together at Christ’s Home for Children,
     [Child]’s sisters treated [Child] poorly, called her mean
     nicknames, and excluded her from activities. [Child] always was
     treated as the “black sheep” in her biological family (including by
     her parents), who treated her as though she never belonged with
     them. When [Child]’s biological family was intact, [Child] was
     harshly punished[,] especially for not completing school work ….
     She would be sent to her room for days or weeks at a time, only

                                     -3-
J-S51033-19


     being allowed to leave to eat or to use the bathroom. She was
     never treated fairly. When [Child] resided with [] [F]ather and
     brothers, she was forced to sit at a separate dinner table from the
     rest of the family.

            [Foster Parents] are part of the Amish community. Of the
     S[.] family, only [Foster Parents] have been loving and accepting
     of [Child]. [Foster Parents] were found to be acceptable by the
     Agency as a kinship care resource for [Child]. At the time of the
     permanency review hearing held on May 15, 2017, Mother had
     not seen [Child] for three years. Nevertheless, Mother was
     opposed to [Child] being placed with [Foster Parents]. Mother
     believed it would be better for [Child] to be placed with a resource
     outside the family rather than with [Foster Parents].

           By Order dated and filed June 28, 2017, [Child]’s placement
     was modified to move her to the home of [Foster Parents], where
     she remained as of the October 10, 2017, permanency review
     hearing. At the time of the permanency review hearing held on
     October 10, 2017, Mother continued to be incarcerated and had
     been sentenced to three to seven years in prison.

            As of that same time, Mother had not addressed the sexual
     victimization of her children or had any mental health evaluations.
     Mother does send letters to [Child]. It was noted at the October
     10, 2017, hearing that a birth certificate had never been issued
     for [Child,] and there were concerns about the identity of her
     biological father (given the nature of the crimes with which [L.K.],
     Mother, and Father had been charged with and convicted of).
     Accordingly, the court authorized genetic testing to establish
     paternity. As of the time of the October 10, 2017, permanency
     review hearing, [Child] had embraced the Amish lifestyle while
     living with [Foster Parents] and was thriving in their home. [Child]
     had indicated she wanted to live permanently with [Foster
     Parents], as theirs is a home where she is accepted. As of the
     time of the October 10, 2017, permanency review hearing, [Foster
     Parents] had indicated their willingness to become a permanent
     resource for [Child].

Opinion Sur Appeal, 4/29/19, at 5-12 (citations to the record and internal

paragraphing omitted).




                                    -4-
J-S51033-19


        On January 19, 2018, the Agency filed a Petition to involuntarily

terminate Mother’s and Father’s parental rights to Child. The Orphans’ Court

conducted hearings on the Petition on March 1, 2018, July 19, 2018, and

November 8, 2018.1         The Agency presented the testimony of Father and

Jessica Landman (“Landman”), a caseworker for the Agency.                Father

presented the testimony of his sons, J.S. and A.S. Both Mother2 and Father

testified on their own behalf.3        On February 15, 2019, the Orphans’ Court

entered a Decree involuntarily terminating Mother’s parental rights to Child.4




____________________________________________


1   Child was represented by her guardian ad litem (“GAL”).

2 At the hearings on July 19, 2018, and November 8, 2018, Mother chose to
proceed pro se, with appointed stand-by counsel.      On appeal, she is
represented by counsel.

3 By Order dated March 1, 2018, the court incorporated the juvenile court
proceedings pertaining to Child.

4 The Decree also involuntarily terminated the parental rights of Father, who
did not file an appeal, and has not participated in this appeal.


                                           -5-
J-S51033-19


Mother timely filed a Notice of Appeal.5

       On appeal, Mother raises the following issues for our review.

       I. Did the court err in finding that Mother failed to use reasonable
       efforts and firmness to work on the goals of the Child Permanency
       Plan and maintain a parental relationship with the [C]hild, as
       Mother pursued a mental health evaluation, reached out to those
       charged with helping her, wrote to the [C]hild through the
       [A]gency case worker each month and received replies from the
       [C]hild?

       II. Did the court err and abuse its discretion in terminating the
       rights of Mother, as termination of Mother’s rights is not in the
       best interests of the [C]hild and will not promote the physical,
       mental, or emotional well being of the [C]hild, as the court
       primarily relies on the decision rendered by a[n] eleven[-]year[-
       ]old?

       III. Did the court err that [sic] visits with the [C]hild were never
       coordinated during this case, as visits would have revealed the
       true dynamics in the mother and child bond relationship[?] The
       denial of visits prejudiced [M]other’s ability to progress with the
       Plan and her case.

Mother’s Brief at 8-9.6

____________________________________________


5 Mother did not contemporaneously file a concise statement of errors
complained of on appeal. On March 13, 2019, the Orphans’ Court ordered
Mother to file a concise statement within ten days. Mother timely complied
by mailing her concise statement from prison on March 20, 2019. See
Thomas v. Elash, 781 A.2d 170, 176 (Pa. Super. 2001) (holding that “a legal
document is deemed filed by an incarcerated litigant, proceeding pro se, on
the date it is delivered to the proper prison authority or deposited in the prison
mailbox.”). Because no party claims prejudice as a result of Mother’s
procedural violation, we will not quash or dismiss her appeal. See In re
K.T.E.L., 983 A.2d 745 (Pa. Super. 2009); cf. J.P. v. S.P., 991 A.2d 904, 908
(Pa. Super. 2010) (holding that appellant waived all issues by failing to file a
concise statement of errors complained of on appeal when directed by the trial
court).

6 While Mother stated her issues somewhat differently in her Concise
Statement, we find them sufficiently preserved for this Court’s review.

                                           -6-
J-S51033-19



      We will address Mother’s arguments simultaneously. In her first claim,

Mother contends that the Orphans’ Court erred because it failed to consider

the measures that Mother took to work on the goals of the Child Permanency

Plan and to maintain a bond with Child. Mother’s Brief at 24. Mother contends

that she wrote to Child, paid for a mental health evaluation, and inquired about

parenting classes in prison, but was informed no such classes were available.

Id. at 26. Accordingly, Mother contends that the court erred by failing to

consider the efforts that she undertook to reunite with Child, and argues the

court improperly concluded that no services exist to assist Mother. Id. at 27.

Mother also faults the court for terminating her parental rights when her

release from prison is imminent. Id. at 24. Finally, Mother contends that she

deserved additional time to reunite with Child because of delays in Child’s

dependency case. Id. at 27.

      Next, Mother argues that the Orphans’ Court abused its discretion by

placing too much weight on Child’s preferred outcome, i.e., adoption, because

Child lacked the maturity to make such a decision. Id. at 28. Further, Mother

contends that the court improperly disregarded the letters she had exchanged

with Child. Id. Mother also questions Child’s status as “a black sheep of the

family that was not bonded with her parents….” Id. at 29.

      Finally, Mother faults the Orphans’ Court for determining that Mother

did not desire in-person visits with Child, and suggests that the failure to




                                     -7-
J-S51033-19



arrange such visits prejudiced her ability to defend against the termination of

her parental rights. See id. at 31-35.7

       We review these claims mindful of our well-settled standard of review:

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
       emphasized our deference to trial courts that often have first-hand
       observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

       Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis:

       Initially, the focus is on the conduct of the parent. The party
       seeking termination must prove by clear and convincing evidence
       that the parent’s conduct satisfies the statutory grounds for
       termination delineated in Section 2511(a). Only if the court
       determines that the parent’s conduct warrants termination of his
       or her parental rights does the court engage in the second part of
       the analysis pursuant to Section 2511(b): determination of the
       needs and welfare of the child under the standard of best interests
       of the child. One major aspect of the needs and welfare analysis
       concerns the nature and status of the emotional bond between

____________________________________________


7 We note that we could deem Mother’s second and third issues waived, as
she failed to support her claims with citation and discussion of relevant legal
authority. See Pa.R.A.P. 2119(a) (stating that the argument shall include
“such discussion and citation of authorities as are deemed pertinent.”).

                                           -8-
J-S51033-19


       parent and child, with close attention paid to the effect on the child
       of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

       This Court may affirm a decision regarding the termination of parental

rights with regard to any one subsection of Section 2511(a), as well as a

consideration of Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc). Here, we will consider subsections 2511(a)(2) and

(b),8 which provide as follows:

       § 2511. Grounds for involuntary termination

       (a) General rule.--The rights of a parent in regard to a child may
       be terminated after a petition filed on any of the following
       grounds:

                                          ***

            (2) The repeated and continued incapacity, abuse, neglect
           or refusal of the parent has caused the child to be without
           essential parental care, control or subsistence necessary
           for his physical or mental well-being and the conditions and
           causes of the incapacity, abuse, neglect or refusal cannot
           or will not be remedied by the parent.

                                          ***

       (b) Other considerations.--The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
____________________________________________


8 In its Opinion sur Appeal, the Orphans’ Court suggested that it terminated
Mother’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(2) and (b).
Opinion Sur Appeal, 4/19/19, at 17 (stating that “[i]nstantly, the Agency filed
for termination on four grounds, one of which applies to Mother; namely, 23
Pa.C.S.A. § 2511(a)(2).”). However, we observe that the Decree includes
language from subsections 2511(a)(1), (2), (5), and (8).

                                           -9-
J-S51033-19


      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

      To satisfy the requirements of Section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following elements:

(1) repeated and continued incapacity, abuse, neglect or refusal; (2) such

incapacity, abuse, neglect or refusal caused the child to be without essential

parental care, control or subsistence necessary for his physical or mental well-

being; and (3) the causes of the incapacity, abuse, neglect or refusal cannot

or will not be remedied. See In re Adoption of M.E.P., 825 A.2d 1266, 1272

(Pa. Super. 2003).        The grounds for termination of parental rights under

Section 2511(a)(2), due to parental incapacity that cannot be remedied, are

not limited to affirmative misconduct; to the contrary, those grounds may

include acts of refusal as well as incapacity to perform parental duties. In re

A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002); see also In re Adoption of

S.P., 47 A.3d 817, 827 (Pa. 2012) (explaining that “a parent who is incapable

of performing parental duties is just as parentally unfit as one who refuses to

perform the duties.”).

      This Court has long recognized that a parent is required to make diligent

efforts   towards   the     reasonably    prompt   assumption   of   full   parental

responsibilities.   Id.    A parent’s vow to cooperate, after a long period of



                                         - 10 -
J-S51033-19



uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous. Id. at 340. Further, as this

Court has stated, “a child’s life cannot be held in abeyance while a parent

attempts      to   attain   the   maturity   necessary   to   assume   parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super.

2006).

      Moreover, with regard to incarcerated parents, the Supreme Court has

stated that

      incarceration, while not a litmus test for termination, can be
      determinative of the question of whether a parent is incapable of
      providing “essential parental care, control or subsistence” and the
      length of the remaining confinement can be considered as highly
      relevant to whether “the conditions and causes of the incapacity,
      abuse, neglect or refusal cannot or will not be remedied by the
      parent,” sufficient to provide grounds for termination pursuant to
      23 Pa.C.S. § 2511(a)(2). If a court finds grounds for termination
      under subsection (a)(2), a court must determine whether
      termination is in the best interests of the child, considering the
      developmental, physical, and emotional needs and welfare of the
      child pursuant to § 2511(b). In this regard, trial courts must
      carefully review the individual circumstances for every child to
      determine, inter alia, how a parent’s incarceration will factor into
      an assessment of the child’s best interest.

In re Adoption of S.P., 47 A.3d at 830-31 (some citations omitted).

      In addressing Section 2511(a)(2), the Orphans’ Court stated as follows:

      Mother has not been with [Child] to parent her since 2013. That
      Mother willingly gave her other daughters to a man for his sexual
      satisfaction to forgive her debt is astonishing. The court cannot


                                       - 11 -
J-S51033-19


        discern a course of rehabilitative         treatment   that   would
        satisfactorily address this concern.

              Mother and Father’s act in “gifting” two of their daughters
        to [L.K.] in exchange for the forgiveness of a debt resulted in the
        parents being criminally convicted and incarcerated. Mother has
        been unable to parent [Child]. The record is bereft of any effort
        by Mother to make a good-faith effort to rehabilitate herself while
        she has been incarcerated.

Opinion Sur Appeal, 4/29/19, at 18.

        Our review of the record supports the Orphans’ Court’s decision. Mother

testified that, prior to her incarceration in June 2016, she had not seen Child

in two-and-a-half years.9 N.T. (Permanency Review Hearing), 10/10/17, at

53-54.     Caseworker Landman confirmed that when Mother and her other


____________________________________________


9   Mother testified as follows:

        THE COURT: So are you saying two years prior to June of 2016?
        You hadn’t seen [Child] for two and a half years?

        [Mother]:    Yes.

        THE COURT: Okay. Why?

        [Mother]: What’s that?

        THE COURT: Why?

        [Mother]: There was no particular reason. I believe [Father] was
        about his business and affairs and so were we in our place;
        although, [Father] did come back and forth -- or he did commute
        back and forth. It’s just, basically, there’s no differential.

N.T. (Permanency Review Hearing), 10/10/17, at 53-54.




                                          - 12 -
J-S51033-19


daughters moved to live with L.K., Child stayed behind with Father.         N.T.,

7/19/18, at 32. Landman also testified that Child was treated harshly and

shunned within her own family, explaining that Child ate at a separate dinner

table and would be sent to her room for days or weeks at a time as punishment

for not completing her school work.            Id. at 44-45.   Landman was never

provided a reason for the poor treatment, other than Child was viewed as

“different.” Id. at 32.10

       Landman testified that the Agency became involved with Child in June

2016, when the Agency received an initial referral that Mother and Father

were incarcerated on charges relating to Mother and Father “gifting” their

daughters, other than Child, to L.K., so that they could serve as his wives.

Id. at 29-30. The Agency conducted a home visit and determined that Child

was living in the home with her brothers, Da.S. and J.S. Id. at 29-31. At the

time, Da.S. was 12 and J.S. was 20. Id. at 29. J.S. was unemployed and

could not provide for the basic needs of Child and Da.S. Id. at 31. On July

1, 2016, the Agency sought temporary custody of Child, as well as Da.S. Id.

at 33.    Child was adjudicated dependent on August 30, 2016.           Order of

Adjudication-Child Dependent, 8/30/16.




____________________________________________


10 When Child visited with her older siblings while in care, they continued to
treat her poorly. See N.T., 7/19/18, at 46-47.


                                          - 13 -
J-S51033-19


      The Agency implemented a child permanency plan with goals that

required Mother to cooperate with the Agency upon her release from prison;

develop an understanding of sexual victimization; improve her mental health

functioning so that she can care for Child; remain crime free; learn and use

good parenting skills; become financially stable; obtain and maintain a home

free and clear of hazards; and maintain an ongoing commitment to Child. See

N.T., 7/19/18, at 34-37.

      During Child’s time in care, Mother wrote letters to Child regularly. Id.

at 37. Moreover, Mother pled guilty to endangering the welfare of children on

April 6, 2017, and was sentenced to a term of three to seven years in prison.

Id. at 35. Accordingly, Mother’s progress towards remaining crime-free and

maintaining a commitment to Child were ongoing. Id. at 36-37. However,

the other goals remained incomplete at the time of the termination hearing.

Id. at 34-37. Mother, for her part, testified that she reached out to the Agency

to determine how to make progress on the permanency plan. N.T., 11/8/18,

at 54. Mother contended that the Agency made no effort towards re-unifying

her with Child, and that she was restricted from completing her goals due to

her incarceration. Id. at 55.

      Here, the court credited testimony establishing that Mother’s repeated

and continued incapacity, abuse, neglect, or refusal has caused Child to be

without essential parental control or subsistence necessary for her physical

and mental well-being. See In re Adoption of M.E.P., 825 A.2d at 1272.


                                     - 14 -
J-S51033-19


Moreover, Mother cannot or will not remedy this situation.             Accordingly,

termination pursuant to Section 2511(a)(2) was proper.

      Next, regarding Section 2511(b), the court inquires whether the

termination   of   the   parent’s   parental   rights   would   best    serve   the

developmental, physical and emotional needs and welfare of Child. See In

re C.M.S., 884 A.2d 1284, 1286-87 (Pa. Super. 2005). “Intangibles such as

love, comfort, security, and stability are involved in the inquiry into the needs

and welfare of the child.” Id. at 1287 (citation omitted). The court must also

discern the nature and status of the parent-child bond, with utmost attention

to the effect on the child of permanently severing that bond. Id.

      With regard to Section 2511(b), this Court has stated as follows:

      Once the statutory requirement for involuntary termination of
      parental rights has been established under subsection (a), the
      court must consider whether the child’s needs and welfare will be
      met by termination pursuant to subsection (b). In this context,
      the court must take into account whether a bond exists between
      child and parent, and whether termination would destroy an
      existing, necessary and beneficial relationship.

In re Z.P., 994 A.2d at 1121 (citations omitted). When evaluating a parental

bond, “the court is not required to use expert testimony. Social workers and

caseworkers can offer evaluations as well. Additionally, section 2511(b) does

not require a formal bonding evaluation.”       Id. (internal citations omitted).

This Court has explained that the focus in terminating parental rights under

Section 2511(a) is on the parent, but it is on the child pursuant to section




                                      - 15 -
J-S51033-19


2511(b). In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008)

(en banc).

      The Orphans’ Court, addressing Section 2511(b), concluded that

termination of Mother’s parental rights best meets the needs and welfare of

Child, explaining as follows:

             The [GAL] represented to the court that [Child] indicated
      that she adamantly wishes to be adopted by her kinship family,
      [Foster Parents], which certainly speaks both to the diminished
      quality of the bond between [Child] and her parents from the
      [C]hild’s perspective and also to the negligible negative effect that
      the severance of that nominal bond would have on [Child]. There
      was consistent testimony that [Child] was treated as the “black
      sheep” of her biological family (including her parents) while that
      family was intact, which was an unfortunate practice to say the
      least[,] and one which speaks to the quality of the bond between
      [Child] and her parents from her parent’s perspective. The
      parents opposed termination because of the limited education
      [Child] will receive while being raised in the Amish community.
      This concern is a small one in comparison to the benefits [Child]
      has, and will, receive by being taken into a loving family to whom
      she is related by blood. The best interest of [Child] will be served
      by severing the parental relationship and enabling her permanent
      integration into the family which has already embraced her.

Opinion Sur Appeal, 4/19/19, at 19-20.

      Our review of the record confirms that the Orphans’ Court did not abuse

its discretion in involuntarily terminating Mother’s parental rights pursuant to

Section 2511(b). As Mother conceded, she did not see Child for two-and-a-

half years prior to her arrest in June 2016.        N.T. (Permanency Review

Hearing), 10/10/17, at 53-54. Further, Child’s family treated her poorly and

excluded Child both before and after Child was placed in care.            Father

explained that Child was “very much proud of herself, ignorant, and she did


                                     - 16 -
J-S51033-19


some things that were not good.”               N.T., 11/8/18, at 23.   Further, Father

observed, “[n]obody enjoyed being around [Child]. And so for that reason,

we actually separated her from her sisters at that time.” 11            Id.   Following

Mother’s arrest, and as credited by the court, Mother and Child wrote letters

to each other.12

       Primarily, the testimony objecting to terminating Mother’s parental

rights pursuant to Section 2511(b) related to the Amish culture and the

assertion that Child’s education would be limited.           Id. at 7-16, 25-26, 54.

Further, Father testified that Foster Parents told his children that they “are

going to hell because they’re leaving the Amish….” Id. at 21. Father asserted

that it was in Child’s best interest to reunite with Mother upon Mother’s release

from prison. Id. at 28-29.

       Landman testified that Child adjusted well to Amish culture and is

intelligent, outgoing, and social.             N.T., 7/19/18, at 41.    Landman also

confirmed that Child does well in school and that Foster Parents are an

adoptive resource. Id. at 41, 48. Landman opined that it is in Child’s best

interests to terminate Mother’s parental rights and to have Child adopted into

a stable and permanent home. Id. at 42. Further, Child’s GAL stated that he


____________________________________________


11 Father explained that Child was born with “[a] bad spirit.” N.T., 11/8/18,
at 37. However, Father also testified that Child became more good-natured
in the year prior to his incarceration. Id. at 24.

12Mother testified that Child writes her “very lively letters.” N.T., 11/8/18, at
54.

                                          - 17 -
J-S51033-19


met with Child, who had “no doubt in her mind” that she wants to be adopted.

N.T., 11/8/18, at 47. Child understood the concept of adoption, and stated

that she wants to be adopted by Foster Parents as “she feels supported by the

community she’s in.”        Id.    Child appeared relaxed, talkative, content, and

comfortable with Foster Parents, and seemed like she belonged. Id. The GAL

believed it was in Child’s best interest to involuntarily terminate Mother’s and

Father’s parental rights.         Id. at 48.   The credited testimony supports the

Orphans’ Court’s conclusion that termination of Mother’s parental rights best

serves the needs and welfare of Child.

       Moreover, Mother’s argument that she was not permitted to visit Child

seeks to improperly require the Orphans’ Court to consider whether the

Agency provided reasonable efforts towards reunification.            See In the

Interest of: D.C.D., a Minor, 105 A.3d 662, 672-74, 676 (Pa. 2014)

(explaining that although a court may consider the “provision or absence of

reasonable efforts,” the Adoption Act does not require a court “to consider the

reasonable efforts provided to a parent prior to termination of parental

rights.”). While Mother testified that she would like visits with Child, she did

not file a formal request for visitation in Child’s dependency action, and had

not seen Child for several years prior to the termination proceedings.13



____________________________________________


13 By Order dated January 24, 2019, the court changed the permanent
placement goal for Child to adoption. See Order, 1/24/19. There is no
indication in the record that Mother appealed the goal change Order.

                                          - 18 -
J-S51033-19


Further, the court did not improperly rely on Child’s preferred outcome.

Rather, the record reflects that the court considered the totality of the

evidence presented at the hearing and concluded that termination of Mother’s

parental rights was appropriate. As we have repeatedly stated, a child’s life

“simply cannot be put on hold in the hope that [a parent] will summon the

ability to handle the responsibilities of parenting.” In re Z.P., 994 A.2d at

1125 (citation omitted). Instead, “a parent’s basic constitutional right to the

custody and rearing of his child is converted, upon the failure to fulfill his or

her parental duties, to the child’s right to have proper parenting and fulfillment

of his or her potential in a permanent, healthy, safe environment.” In re B.,

N.M., 856 A.2d 847, 856 (Pa. Super. 2004) (citation omitted). The court did

not abuse its discretion in involuntarily terminating Mother’s parental rights

pursuant to Section 2511(b).

      For   the   foregoing   reasons, we      affirm the   Decree   involuntarily

terminating Mother’s parental rights to Child.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/27/2019




                                      - 19 -